Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Ito et al.				:
Application No. 15/871,245			:		Decision on Petition	
Filing Date: January 15, 2018			:
Attorney Docket No. YPL200US		:


This is a decision on the petition under 37 C.F.R. § 1.55(f) filed July 28, 2020, which requests acceptance of a delayed submission of a certified copy of a foreign application filed under         35 U.S.C. § 119(a)-(d).  

The petition is dismissed.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  The reconsideration request should be titled “Renewed Petition under 37 C.F.R. § 1.55(f)." This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application was filed with an application data sheet (“ADS”) on January 15, 2018.

The ADS includes a priority claim to Application No. 2017-010297 filed Japan on January 24, 2017.

The priority information in the ADS does not include a DAS code for the foreign application.  As a result, the Office did not retrieve a certified copy of the foreign application.

The petition was filed with the required petition fee on July 28, 2020, and the Office has received a certified copy of the foreign application.

37 C.F.R. § 1.55(f)(3) states,

If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in §1.17(g). 

A grantable petition under 37 C.F.R. § 1.55(f) must include:

(1)	A certified copy of the foreign application, unless previously filed,
(2)	A showing of good and sufficient cause for the delay in the submission of the certified copy, and
(3)	The petition fee set forth in 37 C.F.R. § 1.17(g).

The petition fails to include item (2) set forth above.

The “showing” of good and sufficient cause in the petition consists of the following assertions:

	(1)	The ADS includes a priority claim to the foreign application; and
(2)	During May of 2020, became aware of the fact the application filed did not include a certified copy of the foreign application.

The showing fails to include any explanation as to how the existence of the priority claim in the ADS caused applicant’s failure to timely submit a certified copy of the foreign application. Therefore, the petition is dismissed.

A renewed petition may be filed in response to this decision.  The renewed petition must include a showing of good and sufficient cause for the delay in the submission of the certified copy.

An example of language, which if true, would be sufficient to satisfy the required showing is set forth below:

The original ADS includes a priority claim to Application No. 2017-010297 filed Japan on January 24, 2017.  Based on the priority claim in the ADS, applicants believed the Office would retrieve a certified copy of the foreign application.  Applicants discovered the Office had not retrieved a certified copy of the foreign application during May 2020.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  				
By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450
By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions






    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.